EXHIBIT 10.30
 
SUBLEASE
 
This Sublease is made as of May 9, 2001 (the “Execution Date”) by and between
Epinions, Inc., a Delaware corporation (“Sublessor”), and ViaFone Inc., a
Delaware corporation (“Sublessee”).
 
1.  INTRODUCTION.    Sublessor is the lessee under the Office Lease Agreement
dated December 31, 1999, as amended by the Commencement Date Memorandum dated
June 15, 2000 (collectively, the “Master Lease”), pursuant to which Sierra
Point, L.L.C. (now Sierra Point Investors) (“Lessor”) leased to Sublessor the
real property located in the City of Brisbane, County of San Mateo, State of
California described as 8000 Marina Boulevard, 5th floor, Brisbane, CA (“Master
Premises”). A copy of the Master Lease is attached as Exhibit A. Capitalized
terms used but not otherwise defined herein shall have the same meaning as in
the Master Lease.
 
2.  PREMISES.    Subject to the terms and conditions of this Sublease and the
Master Lease, Sublessor subleases to Sublessee the portion of the Master
Premises illustrated on Exhibit B (“Premises”), consisting of approximately
18,161 rentable square feet. With respect to the shared areas marked on Exhibit
B (the “Shared Space”), (a) the parties each may use the areas, (b) neither
party shall restrict or prevent the other from accessing the areas, (c) neither
party shall use the areas in a manner that materially and adversely affects the
other party’s use of the areas, and (d) the parties shall cooperate reasonably
and in good faith to resolve any conflicting uses of or needs for the areas.
Sublessee shall use the Premises and Shared Space only for uses permitted under
the Master Lease and for no other use or purpose.
 
3.  TERM.    The “Term” commences on the earlier of the date Sublessee begins
business operations from the Premises or June 15, 2001 (the “Commencement
Date”), and ends on May 31, 2004 (the “Termination Date”) (unless terminated
earlier in accordance with this Sublease). Subject to Lessor’s consent,
Sublessee shall have reasonable access to the Premises prior to the Commencement
Date for space planning, design and construction/buildout purposes.
 
NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN, THIS SUBLEASE SHALL TERMINATE
AND HAVE NO FORCE OR EFFECT IF EITHER: (1) THE LESSOR DOES NOT CONSENT TO THIS
SUBLEASE WITHIN 15 BUSINESS DAYS AFTER THE EXECUTION DATE ON THE TERMS AND
CONDITIONS SET FORTH ON EXHIBIT C ATTACHED HERETO OR SUCH OTHER TERMS AS ARE
MUTUALLY ACCEPTABLE TO SUBLESSOR AND SUBLESSEE; (2) SUBLESSOR IS OTHERWISE
UNABLE TO TENDER POSSESSION AND PROVIDE ACCESS TO THE PREMISES TO SUBLESSEE ON
OR BEFORE AUGUST 1, 2001; OR (3) SUBLESSOR AND SUBLESSEE DO NOT EXECUTE, AT THE
TIME OF EXECUTION OF THIS SUBLEASE, THAT CERTAIN EQUIPMENT LEASE AND SHARING
AGREEMENT ATTACHED HERETO AS EXHIBIT E (“EQUIPMENT LEASE”).
 
4.  RENT.    Sublessee shall pay to Sublessor as base rent (without any
deduction, setoff, notice or demand, except as otherwise allowed hereunder) for
the Premises the number of rentable square feet (18,161) multiplied by the
monthly base rent per rentable square foot specified in the following table, due
in advance on the first day of each calendar month of the Term.





--------------------------------------------------------------------------------

 
 
Period

--------------------------------------------------------------------------------

    
Monthly Base Rent Per
Rentable Square Foot

--------------------------------------------------------------------------------

Through May 31, 2001
    
$3.25  
June 1, 2001 to May 31, 2002
    
$3.348
June 1, 2002 to May 31, 2003
    
$3.448
June 1, 2003 to May 31, 2004
    
$3.558

 
Sublessee shall prepay June 2001 rent to Sublessor upon Sublease execution. Rent
for a partial calendar month at the beginning or end of the Term shall be
prorated on a per diem basis.
 
Sublessee shall pay to Sublessor 72.56% (“Sublessee’s Pro Rata Share”) of
Sublessor’s share of Excess Expenses, but only to the extent such Excess
Expenses are fairly allocable to Sublessee’s use of the Premises or Shared
Space. Such payment shall be due when such Excess Expenses are payable by
Sublessor to Lessor. If Lessor makes adjustments between estimated and actual
Excess Expenses under the Master Lease, the obligations of Sublessor and
Sublessee shall be similarly adjusted; and to the extent any such adjustment
occurs after the Term, this paragraph shall still apply. Sublessee shall be
entitled to Sublessee’s Pro-Rata Share of any refund by Lessor of any
overpayment of Excess Expenses relating to any period during the Term. Sublessor
shall, upon Sublessee’s request, provide to Sublessee copies of Lessor’s
statements of actual or estimated Excess Expenses during the Term.
 
If the Lessor separately meters the electricity for the Master Premises and
Premises, the parties shall make appropriate adjustments to the Excess Expenses
and then allocate the metered electricity expenses based on the parties’
respective equipment’s amperage draw in the server room. In addition, either
party may request the installation of separate electrical metering between the
Premises and the Master Premises and the respective uses of the Shared Space,
with the costs of such metering to be borne equally by both parties. The party
requesting the metering shall be responsible for its installation with repayment
by the other party for its share of the costs and expenses of such metering to
be paid within thirty (30) days of the completion of installation.
 
Notwithstanding anything to the contrary contained in this Sublease (including,
without limitation, provisions of the Master Lease incorporated into this
Sublease), Sublessee shall not have any obligation to pay property taxes on any
Leased Equipment or Shared Equipment (as defined in the Equipment Lease).
 
Sublessee shall make payments to Epinions, Inc., 8000 Marina Blvd, 5th floor,
Brisbane CA 94005, attn: accounts receivable, or such other place as Sublessor
may designate from time to time in writing.
 
Sublessee shall also be required to pay any other Additional Rent charges under
the Master Lease that are properly and fairly allocable to Sublessee’s use or
occupancy of the Premises or Shared Space. Notwithstanding anything to the
contrary in the Sublease, Sublessee shall not be required to pay any additional
rent or perform any obligation that is (i) fairly allocable to any period of
time prior to the Commencement Date of the Sublease or following the expiration
or sooner termination of the Sublease or (ii) payable as a result of a default
by Sublessor of any of its obligations under the Master Lease.



2



--------------------------------------------------------------------------------

 
5.  SECURITY DEPOSIT.    On or before the Commencement Date, Sublessee shall
deliver to Sublessor, as security for the full and faithful performance by
Sublessee of all of its obligations hereunder and for any and all losses and
damages Sublessor may suffer as a result of any default, beyond applicable
notice and cure periods, by Sublessee hereunder, an irrevocable and
unconditioned negotiable letter of credit (the “Letter of Credit”), containing
the terms required herein, payable in the County of San Mateo, California,
running in favor of Sublessor issued by Silicon Valley Bank, in the amount of
$120,000 (the “Letter of Credit Amount”). The Letter of Credit shall be provided
on the same terms and conditions as subsections (ii) through (viii) of Section
17.2 of the Master Lease, provided, however, that Sublessor, at the time of
drawing on the Letter of Credit, shall be required to certify in a written
statement, under penalty of perjury, that the Sublessee is in default of this
Sublease and that the amount requested is reasonably required to cure the
default of Sublessee. The Letter of Credit shall be renewed annually, at least
30 days prior to its expiration, for successive one year terms until the
expiration of the term of this Sublease. If Sublessee does not deliver to
Sublessor a renewal or satisfactory replacement of the Letter of Credit within
30 days prior to its expiration date, such failure shall constitute an Event of
Default. Sublessee will be solely responsible for any bank fees imposed in
connection with the Letter of Credit. Sublessee acknowledges and agrees that the
Letter of Credit constitutes a separate and independent contract between
Sublessor and Silicon Valley Bank, that Sublessee is not a third party
beneficiary of such contract, and that Sublessor’s claims under the Letter of
Credit for the full or any partial amount due and owing thereunder shall not be,
in any way, restricted, limited, altered or impaired by virtue of any provision
of the Bankruptcy Code, including but not limited to Section 502(b)(6) of the
Bankruptcy Code. It is expressly agreed that the Letter of Credit Amount is not
an advance rental deposit or measure of Sublessor’s damages in the case of
Sublessee’s default. In the event Sublessor assigns its interest in the Master
Lease, Sublessor shall pay any costs or expenses required of Sublessee to
replace the Letter of Credit for the benefit of such assignee. If Sublessor
appropriately draws on all or any part of the Letter of Credit as provided
herein, Sublessee shall, within ten (10) days thereafter, provide Sublessor with
either (1) cash to be held and applied by Sublessor in the same manner as if
Sublessor held such cash as the Letter of Credit, which cash shall be in an
amount which, when added to the remaining balance of the Letter of Credit,
totals in the aggregate the Letter of Credit Amount, or (2) a replacement letter
of credit in the total Letter of Credit Amount. If Sublessee fails to comply
with the foregoing, the same shall constitute an incurable default by Sublessee.
 
6.  IMPROVEMENTS.
 
6.I  Initial Buildout.    Sublessee, with its architect and contractor, shall
install the improvements set forth on Exhibit D attached hereto (“Tenant
Improvements”). Sublessee shall pay any and all costs associated with the
architect’s work on the Tenant Improvements. Sublessee shall also pay all costs
and expenses associated with the efforts set forth on Exhibit D, except that
Sublessor shall reimburse Sublessee 100% of the direct costs associated with #8
and 50% of the direct costs associated with #9. All costs associated with the
acquisition, construction and installation of additional HVAC for the server
room shall be allocated  1/3 to Sublessee and  2/3 to Sublessor, and the party
not paying such costs to the applicable vendors shall reimburse the paying party
accordingly.



3



--------------------------------------------------------------------------------

 
6.2  Subsequent Alterations.    Any alteration, addition or improvement
Sublessee desires to make to the Premises are subject to Sublessor’s approval,
not to be unreasonably withheld, and to the Master Lease.
 
7.  ASSIGNMENT AND SUBLETTING.    Neither Sublessor nor Sublessee shall assign
the Sublease or the Master Lease nor further sublet the Premises or the Master
Premises without the consent of the other, which shall not be unreasonably
withheld. Notwithstanding the foregoing, however, and subject to the Master
Lease, Sublessee may, without Sublessor’s prior written consent and without
payment of any amount to Sublessor, sublet the Premises or assign the Sublease
to any of the following so long as they are not a direct competitor of
Sublessor: (a) a subsidiary, affiliate, division or corporation controlling,
controlled by or under common control with Sublessee, (b) a successor
corporation related to Sublessee by merger, consolidation, nonbankruptcy
reorganization, or government action, or (c) a purchaser of substantially all of
Sublessee’s assets. The sale or transfer of Sublessee’s capital stock,
including, without limitation, a transfer in connection with venture funding and
any sale through any private or public offering, shall not be deemed an
assignment, subletting or other transfer of the Sublease or the Premises, so
long as the foregoing do not result in the Premises being controlled by a
competitor of Sublessor. Subject to the Master Lease, Sublessor may, without
Sublessee’s prior written consent and without payment of any amount to
Sublessee, sublet the Master Premises or assign the Sublease to any of the
following so long as they are not a direct competitor of Sublessee: (a) a
subsidiary, affiliate, division or corporation controlling, controlled by or
under common control with Sublessor, (b) a successor corporation related to
Sublessor by merger, consolidation, nonbankruptcy reorganization, or government
action, or (c) a purchaser of substantially all of Sublessor’s assets. The sale
or transfer of Sublessor’s capital stock, including, without limitation, a
transfer in connection with venture funding and any sale through any private or
public offering, shall not be deemed an assignment, subletting or other transfer
of the Sublease or the Master Premises, so long as the foregoing do not result
in the Master Premises being controlled by a competitor of Sublessee.
 
8.  MASTER LEASE.
 
8.1  Incorporation.    The provisions of the Master Lease shall be incorporated
into the Sublease, except as follows: (a) each reference in such incorporated
sections to “Lease” shall be deemed a reference to “Sublease” except as
otherwise stated in this Section; (b) each reference therein to “Landlord” and
“Tenant” shall be deemed a reference to “Sublessor” and “Sublessee”,
respectively, except as otherwise stated in this Section, and each reference to
“Premises” in the Master Lease shall mean “Premises” as defined in Section 2
hereof; (c) the following portions of the Master Lease shall not be
incorporated: Basic Terms, Items 1, 2, 3, 4 5, 7, 8, 9, 10, 11 and 12; Section
1.1; Section 1.2.1, Section 1.2.2; Section 1.2.5; Section 1.2.6, Section 1.2.7;
Sections 3.1 to 3.7; Section 17.1; Section 17.2 (except as incorporated in
Section 5 of this Sublease); Section 17.3; Section 18.8; Section 18.11; Section
18.20; Section 18.23; and Exhibit “F”. If there is any conflict between such
incorporated terms and this Sublease, this Sublease shall control as between
Sublessor and Sublessee.
 
8.2  Sublessor’s Obligations.    Sublessor shall fully perform all of its
obligations under the Master Lease to the extent Sublessee has not expressly
agreed to perform such obligations under the Sublease. Sublessor shall not, in
any manner that has a material adverse effect on



4



--------------------------------------------------------------------------------

 
Sublessee or that increases Sublessee’s obligations or limits Sublessee’s
rights, amend, terminate or waive any provisions under the Master Lease or make
any elections, exercise any right or remedy or give any consent or approval
under the Master Lease without, in each instance, Sublessee’s prior written
consent. Sublessor, with respect to the obligations of Lessor under the Master
Lease that benefit Sublessee in a material way, shall use Sublessor’s diligent
good faith efforts to cause Lessor to perform such obligations for the benefit
of Sublessee. Such diligent good faith efforts shall include, without
limitation: (i) upon Sublessee’s written request, immediately notifying Lessor
of its nonperformance under the Master Lease, and requesting that Lessor perform
its obligations under the Master Lease; and (ii) permitting Sublessee to
commence a lawsuit or other action in Sublessor’s name to obtain the performance
required from Lessor under the Master Lease; provided, however, that if
Sublessee commences a lawsuit or other action, Sublessee shall pay all costs and
expenses incurred in connection therewith, and Sublessee shall indemnify
Sublessor against, and hold Sublessor harmless from, all reasonable costs and
expenses incurred by Sublessor in connection therewith.
 
8.3  Termination of Master Lease.
 
A.  If the Sublease terminates prior to the expiration of the Term hereof for
any reason other than as a result of an event of default by Sublessee under the
Sublease, Sublessee shall have the option described in Exhibit C.
 
B.  Without limiting any other right or remedy of Sublessee under the Sublease,
if Lessor seeks to terminate the Master Lease because of an event of default by
Sublessor under the Master Lease, Sublessor shall use its reasonable good faith
efforts to maintain the Master Lease in full force and effect for the benefit of
Sublessee, and Sublessor shall take all action required to reinstate the Master
Lease and/or to claim and pursue any right of redemption or relief from
forfeiture of the Master Lease (and as a consequence thereof any forfeiture of
the Sublease) to which Sublessor may be entitled at law or in equity.
 
8.4  Sublessor’s Representations and Warranties.    As an inducement to
Sublessee to enter the Sublease, Sublessor represents and warrants with respect
to the Premises that:
 
A.  The Master Lease is in full force and effect, and there exists under the
Master Lease no default or event of default by Sublessor or, to Sublessor’s
knowledge, by Lessor, nor has there occurred any event which, with the giving of
notice or passage of time or both, is reasonably likely to constitute such a
default or event of default. The Master Lease has not been amended or modified
from the form provided as Exhibit A attached hereto.
 
B.  There are no pending or threatened actions, suits or proceedings before any
court or administrative agency against Sublessor or, to Sublessor’s knowledge,
against Lessor or third parties, which is reasonably likely to, in the
aggregate, materially and adversely affect the Premises or any part thereof or
the ability of Lessor to perform its obligations under the Master Lease or of
Sublessor to perform its obligations under the Sublease, and Sublessor is not
aware of any facts which might result in any such actions, suits or proceedings.
 
C.  To Sublessor’s knowledge, there is no pending or threatened condemnation or
similar proceeding affecting the Premises or any portion thereof.



5



--------------------------------------------------------------------------------

 
D.  Sublessor has not received any notice from any insurance company of any
defects or inadequacies in the Premises or any part thereof which could
adversely affect the insurability of the Premises or the premiums for the
insurance thereof.
 
E.  To the best knowledge of Sublessor, no Hazardous Materials are present in or
about the Premises and no action, proceeding, or claim is pending or threatened
concerning any Hazardous Materials or pursuant to any laws. Sublessor shall
indemnify, defend, protect and hold Sublessee, its agents, officers, directors
and shareholders, harmless from and against all claims, actions, losses, costs,
damages, liabilities (including, without limitation, sums paid in settlement of
claims), and expenses (including, without limitation, reasonable attorneys’,
experts’ and consultants’ fees, investigation and laboratory fees, court costs
and litigation expenses), arising out of or based upon the presence of any
Hazardous Materials on, under, in or about the Premises, except to the extent
Sublessee is required to indemnify Sublessor for such matter by virtue of
Sublessee’s indemnification obligations set forth in Section 5.4 of the Master
Lease as incorporated into this Sublease in Section 8.1 hereof.
 
        8.5  Authorization to Direct Sublease Payments.    Sublessor hereby
acknowledges that Sublessor’s failure to pay the rent and other sums owing by
Sublessor to Lessor under the Master Lease will cause Sublessee to incur
damages, costs and expenses not contemplated by the Sublease, especially in
those cases where Sublessee has paid sums to Sublessor hereunder which
correspond in whole or in part to the amounts owing by Sublessor to Lessor under
the Master Lease. Accordingly, Sublessee shall have the right to pay all rent
and other sums owing by Sublessee to Sublessor hereunder for those items which
also are owed by Sublessor to Lessor under the Master Lease directly to Lessor
on the following terms and conditions:
 
A.  Either (i) Sublessee reasonably believes that Sublessor has failed to make
any payment required to be made by Sublessor to Lessor under the Master Lease
and Sublessor fails to provide adequate proof of payment within two (2) business
days after Sublessee’s written demand requesting such proof; or (ii) Sublessee
reasonably believes that Sublessor shall fail to make any payment required to be
made by Sublessor to Lessor under the Master Lease and Sublessor fails to
provide assurance of future performance in form reasonably satisfactory to
Sublessee within two (2) business days after Sublessee’s written demand
requesting such assurance.
 
B.  Sublessee shall not prepay any amounts owing by Sublessor without the
consent of Sublessor.
 
C.  Sublessee shall provide to Sublessor concurrently with any payment to Lessor
reasonable evidence of such payment.
 
D.  If Sublessor notifies Sublessee that it disputes any amount demanded by
Lessor, Sublessee shall not make any such payment to Lessor unless Lessor has
provided a three-day notice to pay such amount or forfeit the Master Lease.
 
Any sums paid directly by Sublessee to Lessor in accordance with this paragraph
shall be credited toward the amounts payable by Sublessee to Sublessor under the
Sublease. In the event Sublessee tenders payment directly to Lessor in
accordance with this paragraph and Lessor



6



--------------------------------------------------------------------------------

refuses to accept such payment, Sublessee shall have the right to deposit such
funds in an account with a national bank for the benefit of Lessor and
Sublessor, and the deposit of said funds in such account shall discharge
Sublessee’s obligation under the Sublease to make the payment in question.
 
9.  BROKERS.    Sublessor shall pay BT Commercial a commission in accordance
with a separate written agreement. Sublessor and Sublessee each confirm that the
only real estate brokers they have dealt with regarding this transaction are BT
Commercial Real Estate, who represents Sublessor, and The Staubach Company, who
represents Sublessee.
 
11.  CONDITION OF PREMISES.    Sublessor hereby represents that, as of the
Commencement Date, (a) the Premises will be in good condition and repair, (b)
excluding the Tenant Improvements, the Premises will not violate any applicable
building code regulation or ordinance, and (c) to Sublessor’s knowledge, the
electrical, plumbing, heating, ventilating and air conditioning systems serving
the Premises will be in good condition, working order and repair. Sublessee’s
acceptance of the Premises shall not be deemed a waiver of the above
representations.
 
12.  WAIVER OF SUBROGATION.    The parties hereto release each other and their
respective agents, employees, successors, assignees and subtenants from all
liability for injury to any person or damage to any property that is caused by
or results from a risk which is actually insured against or which would normally
be covered by the standard form of full replacement value “all risk-extended
coverage” casualty insurance, without regard to the negligence or willful
misconduct of the entity so released.
 
13.  INDEMNIFICATION.    Subject to the waiver of subrogation above and
excluding any recoverable amounts under any insurance policy held by Sublessee,
Sublessor shall not be released or indemnified and shall indemnify, defend and
hold harmless, Sublessee from and against from any and all damages, liabilities,
judgments, actions, claims, attorneys’ fees, consultants’ fees, payments, costs
or expenses arising from the negligence or willful misconduct of Sublessor or
its agents, contractors, licensees or invitees related to this Sublease or the
use of the Premises, Sublessor’s violation of laws as it affects this Sublease
or the use of the Premises, or a breach of Sublessor’s obligations or
representations under the Sublease.
 
With respect to Sublessee’s indemnification obligations from the incorporated
provisions of the Master Lease, such indemnification obligations will extend to
Sublessee’s (or its agents’, contractors’, licensees’ or invitees’) use of the
Shared Space to the extent there was indemnification obligations related to the
Premises.
 
14.  SURRENDER OF PREMISES.    In no event shall Sublessee’s obligation to
surrender the Premises require Sublessee to repair or restore the Premises to a
condition better than the condition in which the Premises existed as of the
Commencement Date of the Sublease and Sublessee shall only be responsible for
repairing or restoring those elements of the Premises damaged by Sublessee
during the Term. Additionally, except to the extent that Sublessee makes
unauthorized alterations or improvements to the Premises or Sublessor’s or
Lessor’s approval of alterations or improvements to the Premises is conditioned
on their removal or restoration, Sublessee shall not be required to remove or
restore at the expiration of the Term or otherwise,



7



--------------------------------------------------------------------------------

alterations or improvements to the Premises made by or for the account of
Sublessor, including the Tenant Improvements.
 
15.  FINANCIAL STATEMENTS.    As reasonably requested by either party up to once
every quarter, finance department representatives from Sublessor and Sublessee
shall meet to discuss their financial statements and position.
 
16.  GENERAL.
 
16.1  Governing Law.    This Sublease is governed by the laws of the State of
California excluding conflict of laws principles. Any cause of action arising in
connection with this Sublease shall be brought exclusively in a court in San
Mateo County, California.
 
16.2  Notices.    All notices and demands given by either party shall be in
writing and deemed delivered when personally delivered or 3 days after being
sent certified mail, return receipt requested, to a party at 8000 Marina
Boulevard, 5th floor, Brisbane, CA 94005 or to such other place as a party may
specify from time to time in writing in accordance with this Section.
 
16.3  Severability; Headings.    If any provision herein is held to be
unenforceable, the remaining provisions shall continue in full force without
being affected in any way. Further, the parties agree to replace such
unenforceable provision with an enforceable provision that most closely
approximates the intent and economic effect of the unenforceable provision.
Section headings are for reference purposes only and do not define, limit,
construe or describe the scope or extent of such section.
 
16.4  Entire Agreement; Waiver.    This Sublease sets forth the parties’ entire
understanding and agreement, and supersedes any and all oral or written
agreements or understandings between them, as to its subject matter. No party
has made any representation, warranty or other promise with respect to the
subject matter hereof except as contained in this Sublease. The Sublease may be
changed only by a writing signed by both parties. The waiver of a breach of any
provision of this Sublease shall not be construed as a waiver of any other or
subsequent breach.
 
SUBLESSOR
 
EPINIONS:
     
SUBLESSEE
 
VIAFONE
By:
 
/s/  NIRAV TOLIA

--------------------------------------------------------------------------------

     
By:
 
/s/  JOSH STEIN     

--------------------------------------------------------------------------------

   
Nirav Tolia
CEO
         
Josh Stein
VP



8